Title: To Benjamin Franklin from the Baron de Welffen, 30 May 1778: résumé
From: Welffen, ——, baron de
To: Franklin, Benjamin


<Wiesbaden, near Mainz, May 30, 1778, in French: I ask for suitable employment in your army. For almost thirty years, through the end of the last war, I served the King of Prussia, and then was caught in the general reduction of the forces; in the American service, I am convinced, I shall not suffer such a catastrophe, and my search for success so far away will drive me to every sort of bravery.>
